per curiam:
Una vez más nos vemos en la obligación de suspender a un miembro de la profesión por incumpli-miento con los requerimientos de este Tribunal sobre va-rios procesos disciplinarios instados en su contra y por mantener su fianza notarial al descubierto. Por las razones que expondremos a continuación, ordenamos la suspensión inmediata e indefinida del Ledo. Oscar L. Fontán La Fon-taine del ejercicio de la abogacía y de la notaría, así como la cancelación de su fianza notarial.
I
El licenciado Fontán La Fontaine fue admitido al ejer-cicio de la abogacía el 16 de febrero de 2005 y al ejercicio del notariado el 23 de marzo de 2005.
El 3 de noviembre de 2010 compareció ante este Tribunal la Hon. Aileen Navas-Auger, Jueza Superior, mediante acta, para informarnos que el licenciado Fontán La Fon-taine, luego de haber renunciado a la representación legal *933de un caso, no había entregado el expediente a sus repre-sentados según se le ordenó. El 14 de enero de 2011 refe-rimos el asunto a la Procuradora General para su investi-gación e informe correspondiente. Esta oficina presentó un informe preliminar en el que nos indicó que le cursaron sendas cartas al licenciado Fontán La Fontaine por correo regular y por correo certificado, requiriéndole que se expre-sara sobre el acta y nunca contestó. Estas comunicaciones le fueron enviadas a la dirección que obraba en este Tribunal y en el Registro Unico de Abogados. Las cartas cursa-das por correo regular no fueron devueltas. Una de las car-tas certificadas fue recibida, pero la segunda fue devuelta. Asimismo, nos señalaron que fueron infructuosos los inten-tos de comunicación telefónica al número que aparecía en los escritos presentados ante el Tribunal de Primera Instancia. El número de teléfono se encontraba fuera de servicio.
El 16 de mayo de 2011 concedimos un término de 20 días al licenciado Fontán La Fontaine para que compare-ciera ante la Oficina de la Procuradora General. Dentro de ese mismo término la Oficina de la Procuradora General debía informamos si el querellado compareció. Le adverti-mos que el incumplimiento con nuestra orden podía conlle-var la suspensión del ejercicio de la profesión, así como sanciones disciplinarias severas. El 20 de julio de 2011 la Oficina de la Procuradora General compareció a informar-nos que el licenciado Fontán La Fontaine no había cursado comunicación alguna respecto a la queja presente.
Por otros hechos, el 3 de mayo de 2011 compareció ante nos la Oficina de la Procuradora General de Puerto Rico para notificarnos que el licenciado Fontán La Fontaine no había contestado un requerimiento de esa oficina para que presentara su postura con relación a una queja que le ha-bían presentado. La queja surgió luego de que el Sr. Pablo Ríos Acevedo contratara los servicios del licenciado Fontán La Fontaine para la presentación de una acción en daños y perjuicios y luego no supiera más de su paradero. Según *934surge del expediente, el señor Ríos Acevedo le pagó al que-rellado $1,500 para la presentación de la demanda, pero este último nunca compareció a las vistas señaladas, aim cuando se le que requirió que mostrara causa por su incomparecencia. En cambio, acudió otro letrado que soli-citó la desestimación del caso.
El 20 de junio de 2011 le concedimos diez 10 días al licenciado Fontán La Fontaine como oportunidad adicional para que compareciera ante la Oficina de la Procuradora General a responder por los requerimientos cursados por esa oficina. También le ordenamos que en ese mismo tér-mino compareciera ante este Tribunal a exponer las razo-nes por las cuales no debía ser disciplinado por no compa-recer a responder los requerimientos de la Oficina de la Procuradora General. Apercibimos una vez más al quere-llado de que el incumplimiento con nuestra orden podría conllevar sanciones disciplinarias severas, así como la sus-pensión del ejercicio de la profesión. Nunca contestó nues-tra orden.
Finalmente, el 27 de mayo de 2011 el Colegio de Aboga-dos de Puerto Rico compareció ante nos para informarnos que el licenciado Fontán La Fontaine tenía al descubierto, desde marzo de 2010, el pago de su fianza notarial en con-travención con el Título II, Art. 7 de la Ley Núm. 75 de 2 de julio de 1987, mejor conocida como Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2011.
El 6 de junio de 2011 le concedimos veinte 20 días al licenciado Fontán La Fontaine para que mostrara causa por la cual no debía ser suspendido del ejercicio de la notaría. Le apercibimos también que el incumplimiento con nuestra orden conllevaría su suspensión del ejercicio de la notaría y podía dar lugar a sanciones disciplinarias. Nuevamente, el licenciado Fontán La Fontaine ignoró nuestras órdenes y nunca contestó.
*935II
Es harto sabido que todo abogado tiene la obligación de responder oportuna y diligentemente a los requerimientos de este Tribunal, en especial aquellos “relacionados con procedimientos disciplinarios sobre su conducta profesional”. In re Torres Viera, 179 D.P.R. 868, 870 (2010). “[L]a naturaleza de su función requiere una escrupulosa atención y obediencia a las órdenes de este Tribunal...”. In re Pagán Ayala, 130 D.P.R. 678, 681 (1992). Esto, independientemente de que sean realizados por el Colegio de Abogados, la Oficina de la Procuradora General o este Foro. In re Rosado Cruz, 176 D.P.R. 1012, 1015 (2009). Su incumplimiento viola el Canon 9 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, que impone a todo abogado el deber de “observar para con los tribunales una conducta que se caracterice por el mayor respeto”.
Es por ello que
[e]ste Tribunal es sumamente estricto con los abogados que ignoren nuestras órdenes. La testarudez y contumacia al no contestar nuestros requerimientos no será tolerada. El incum-plir con nuestras órdenes dentro de un procedimiento discipli-nario constituye una falta ética distinta e independiente de los méritos de la queja o quejas disciplinarias ya presentadas. No responder diligentemente nuestras órdenes o requerimientos constituye “una falta de respeto hacia los procedimientos de este Tribunal y socava nuestra función reguladora de la pro-fesión” de la abogacía. (Escolios omitidos.) In re Rosado Cruz, supra, pág. 1016, citando a In re Santiago Méndez, 129 D.P.R. 696 (1991); In re Ramírez Ferrer, 164 D.P.R. 744 (2005); In re Vázquez Santiago, 155 D.P.R. 926 (2001); In re Vargas Soto, 146 D.P.R. 55 (1998); In re Velázquez Quites, 146 D.P.R. 30 (1998).
En fin, el abogado que no contesta los requerimientos de este Tribunal demuestra conducta de dejadez, indiferencia y falta de diligencia. Recordemos que todo abogado tiene “el compromiso ... de mantener y contribuir a un orden jurídico íntegro y eficaz, con el propósito de lograr la más *936completa confianza y apoyo de la ciudadanía ...”. In re Derkes Guzmán, 161 D.P.R. 469, 473-474 (2004).
III
Como relatáramos, el licenciado Fontán La Fontaine ha incumplido en varias ocasiones con nuestros requerimien-tos, así como con los de la Oficina de la Procuradora General. Hemos sido más que condescendientes en otor-garle términos para que compareciera. En claro menospre-cio de nuestras órdenes, no lo ha hecho aún. Por todo ello, ordenamos la suspensión inmediata e indefinida del Ledo. Oscar L. Fontán La Fontaine de la práctica de la abogacía y del ejercicio de la notaría. Además, ordenamos la cance-lación de su fianza notarial. El querellado tiene el deber de notificar a todos sus clientes su inhabilidad para continuar con su representación y deberá devolver a estos los expe-dientes de los casos pendientes así como los honorarios re-cibidos por trabajos no rendidos. Además, tiene el deber de informar oportunamente de su suspensión a los foros judi-ciales y administrativos. Estas gestiones deberán ser certi-ficadas a este Tribunal dentro del término de 30 días a partir de la notificación de esta Opinión y Sentencia. Noti-fíquese personalmente esta opinión al Ledo. Oscar L. Fon-tán La Fontaine por la Oficina del Alguacil de este Tribunal.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez y la Jueza Asociada Señora Pabón Charneco no intervinieron.